NUMBER 13-13-00126-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JULIAN HOMERO VEGA,                                                              Appellant,

                                              v.

THE STATE OF TEXAS,                                                               Appellee.


                    On appeal from the 332nd District Court
                          of Hidalgo County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                           Order Per Curiam

       This cause is before the Court on appellant's third motion for extension of time to

file the brief. On August 12, 2013, the Court granted appellant’s second motion for

extension of time to file his brief, informed appellant that the Court expected him to file his

brief by September 20, 2013, and informed appellant that no further extensions would be
considered in this matter. Appellant has nevertheless requested additional time to file

the brief due to counsel’s schedule.

       The Court, having fully examined and considered appellant's third motion for

extension of time to file the brief and the extensions previously granted in this cause, is of

the opinion that, in the interest of justice, appellant's third motion for extension of time to

file the brief should be granted with order. The Court, however, looks with disfavor upon

the delay caused by counsel's failure to have filed a brief in this matter. Appellant's third

motion for extension of time to file the brief is GRANTED, and the Honorable Victoria

Guerra, counsel for appellant, is ORDERED to file the appellate brief with this Court on or

before October 21, 2013. NO FURTHER EXTENSIONS WILL BE GRANTED IN THIS

MATTER. If counsel fails to file the brief within the specified period of time, the Court will

act appropriately to ensure that appellant's rights are protected.          TEX. R. APP. P.

38.8(b)(4).

       The Clerk of this Court is ORDERED to serve a copy of this order on the Honorable

Victoria Guerra by certified mail, return receipt requested.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
14th day of October, 2013.




                                              2